Case 17-11646-BFK          Doc 72    Filed 01/28/21 Entered 01/28/21 16:25:43                 Desc Main
                                     Document     Page 1 of 2


                             UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF VIRGINIA
                                   ALEXANDRIA DIVISION

IN RE: Moses A Da Rocha                              )     CASE NO. 17-11646-BFK
                                                     )
                                                     )            CHAPTER 13 BANKRUPTCY
DEBTOR                                               )
                                                     )

                               NOTICE OF FINAL CURE PAYMENT

        Pursuant to Federal Bankruptcy Rule 3002.1(f), the Trustee files Notice that the amount required to
cure the default in the below claim has been paid in full.

Name of Creditor: Carrington Mortgage Services, LLC
Trustee Claim No.: 001
Court Claim No.: 002

Last four (4) digits of any number used to identify the Debtor’s account: 6649


Mortgage Cure Amount:

        Amount of Allowed Pre-Petition or other Arrearage:                $4,929.40

        Amount Paid By Trustee                                            $4,929.40


Monthly Ongoing Mortgage Payment is Paid:

        ___ Through the Chapter 13 Trustee conduit             _X__ Direct by the Debtor


        Within 21 days of the service of this Notice, the creditor must file and serve same on the
Debtor, Debtor’s counsel and the Trustee, pursuant to Federal Bankruptcy Rule 3002.1(g), a
Statement indicating whether it agrees that the Debtor has paid in full the amount required to cure
the default and whether, consistent with Federal Bankruptcy Code Section 1322(b)(5), the Debtor is
otherwise current on all the payments, or be subject to further action of the Court including possible
sanctions.


Dated: January 28, 2021                                  Respectfully Submitted:

                                                         /s/ Thomas P. Gorman
                                                         Standing Chapter 13 Trustee
Case 17-11646-BFK          Doc 72    Filed 01/28/21 Entered 01/28/21 16:25:43                 Desc Main
                                     Document     Page 2 of 2




                                    CERTIFICATE OF SERVICE

        I hereby certify that on January 28, 2021, service of a true and complete copy of the above and
foregoing pleading or paper was made upon the following by electronic service

Daniel M. Press, Esquire
Attorney for Debtor
Chung & Press
6718 Whittier Ave. Ste. 200
Mclean, VA 22101

Shapiro & Brown, LLP
Attorney for Carrington Mortgage Services, LLC
Attn: Mary F. Balthasar Lake, Esquire
Attn: Nicole L. McKenzie, Esquire
501 Independence Parkway, Ste. 203
Chesapeake, VA 23320


and upon the following by depositing the same in the United States mail, envelopes properly addressed to
each of them and with sufficient first-class postage affixed.

Moses A Da Rocha
Chapter 13 Debtor
13 Bedford Dr
Sterling, VA 20165

Carrington Mortgage Services, LLC
1600 South Douglass Road
Anaheim, CA 92806




                                                         /s/ Thomas P. Gorman
                                                         Thomas P. Gorman, Chapter 13 Trustee
